 



Exhibit 10.1
SUBLEASE AGREEMENT
     This Sublease Agreement is entered into by and between Toucan Capital
Corporation (“Toucan” or “Sublessor”), a Delaware Corporation, and Northwest
Biotherapeutics, Inc., a Delaware Corporation (“Sublessee”), effective as of
July 1, 2007.
Recitals
     WHEREAS, In October 2001, Sublessor commenced occupancy of the seventh
floor (“Master Premises”) of the building commonly known as Bethesda Place II
located at 7600 Wisconsin Avenue, Bethesda MD 20814 (“Building”) pursuant to a
lease agreement entered into by and between Sublessor and Bethesda Place II
Limited Partnership, (“Lessor”) in 2000.
     WHEREAS, Sublessee has occupied portions of the Master Premises since 2005;
     WHEREAS, On November 1, 2006, Sublessor entered into entered into a new
lease agreement with Lessor (“Office Lease Agreement”) with respect to the
Master Premises; and
NOW, THEREFORE:
     The parties hereby agree as follows:
     1. SUBLEASE OF PREMISES. Sublessor hereby subleases to Sublessee, on the
terms and conditions set forth in this Agreement, that portion (“Premises”) of
the Master Premises as shown in attached Exhibit A.
     2. TERM. The Term of this Sublease shall commence on July 1, 2007,
(“Commencement Date”) and end on October 31, 2016 (“Termination Date”), unless
otherwise sooner terminated in accordance with the provisions of this Sublease.
     3. RENT.
     3.1 Base Rent. Sublessee shall pay directly to Lessor as monthly base rent
(“Monthly Bas Rent”), without deduction, setoff, notice, or demand, the sums as
set forth below each month during the periods indicated:

        Effective Date-Dec. 31, 2007   $ 32,949.10 Jan. 1, 2008-Dec. 31, 2008  
$ 34,000.00 Jan. 1, 2009-Dec. 31, 2009   $ 35,000.00 Jan. 1, 2010-Dec. 31, 2010
  $ 36,000.00 Jan. 1, 2011-Dec. 31, 2011   $ 37,000.00 Jan. 1, 2012-Dec. 31,
2012   $ 38,000.00 Jan. 1, 2013-Dec. 31, 2013   $ 39,000.00

1



--------------------------------------------------------------------------------



 



        Jan. 1, 2014-Dec. 31, 2014   $ 40,000.00 Jan. 1, 2015-Dec. 31, 2015   $
41,000.00 Jan. 1, 2016-Oct. 31, 2016   $ 42,000.00

If the Term begins or ends on a day other than the first or last day of a month,
the rent for the partial months shall be prorated on a per diem basis.
     3.2 Additional Rent: The Master Lease requires Sublessor to pay to Lessor
certain additional expenses of owning and operating the Master Premises, of
which the Premises are a part, as Additional Rent, including without limitation
taxes, utilities, insurance, repairs, parking area maintenance, security
services, building personnel, labor costs, the amortized cost of capital
improvements to the Building that are primarily for the purpose of reducing
operating expenses or are required to comply with any laws or regulation, common
area expenses, management fees, assessments and any other expense or charge of
any nature whatsoever which, in accordance with general industry practice with
respect to the operation of a first-class office building, would be construed as
an operating expense. Sublessee shall be responsible for payment of fifty
percent (50%) of the Additional Rent imposed on Sublessor for the Premises
pursuant to the terms of the Master Lease for all periods from and after the
Effective Date. If Sublessor should pay Additional Rent on the basis of an
estimate thereof, then as and when adjustments between estimated and actual cost
are made under the Master Lease, the obligations of Sublessor and Sublessee
hereunder shall be adjusted in a like manner; and if any such adjustment shall
occur after the expiration or earlier termination of the Term, then the
obligations of Sublessor and Sublessee under this Subsection 3.2 shall survive
such expiration or termination. Sublessor shall, upon request by Sublessee,
furnish Sublessee with copies of all statements submitted by Lessor of actual or
estimated costs during the Term. Amounts charged by Sublessor to Sublessee on
account of Additional Rent are defined as Sublessee’s Additional Rent.
     3.3 Payments: Sublessee shall pay the Monthly Base Rent and Sublessee’s
Additional Rent (collectively “Rent”) in advance on or before the first day of
each month during the Term. All Rent not paid when due and payable shall bear
interest at the maximum rate allowed by law from the due date until paid. In
addition, if Sublessee fails to pay any amount of Rent when due and payable
hereunder, a service fee equal to five percent (5%) of such unpaid amount will
be due and payable immediately by Sublessee to Toucan.
     4. SECURITY DEPOSIT. Sublessee shall deposit with Sublessor a Security
Deposit in the amount of thirty two thousand five hundred dollars ($32,500.00)
as security for the full performance by Sublessee of all of Sublessee’s
obligations, covenants, conditions and agreements under this Agreement. If any
portion of the Security Deposit is so used, then within ten (10) business days
after Sublessor gives written notice to Sublessee of such use, Sublessee shall
deposit with Sublessor cash in amount sufficient to restore the Security Deposit
to its original value of $32,500.00, and Sublessee’s failure to do so shall
constitute a default under this Agreement. Sublessor shall not be required to
maintain the Security Deposit in a separate account. Except as

2



--------------------------------------------------------------------------------



 



may be required by law, Sublessee shall not be entitled to interest on the
Security Deposit. Within thirty (30) days after the later of the expiration or
earlier termination of the Term or Sublessee’s vacating the premises, Sublessor
shall return Security Deposit to Sublessee, less such portion thereof as
Sublessor shall have appropriated to satisfy any default by Sublessee under this
Agreement.
     5. CONDITION OF PREMISES. Sublessee hereby accepts the Premises in their
“AS IS” condition on the Effective Date, and Sublessor and Lessor shall have no
obligation to pay for any improvements to the Premises. On expiration or sooner
termination of the term of this Sublease, Sublessee shall, at Sublessee’s sole
expense, fully remove all of its personal property, shall fully vacate the
Premises and shall restore the Premises to the condition existing as of the
Effective Date.
     6. REPAIRS AND ALTERATIONS. Sublessee, at its sole cost and expense, shall
perform all maintenance and repairs to the Premises as are necessary to keep the
same in good condition and repair throughout the entire Term, reasonable wear
and tear excepted. Sublessee shall not make any alterations to the Premises
without first obtaining the written consent of Sublessor, such consent being in
Sublessor’s sole and absolute discretion.
     7. USE OF PREMISES. The Premises shall be used and occupied only for
general office purposes, and for no other use or purpose. Sublessee shall comply
with the rules and regulations set forth in Exhibit B.
     8. ENTRY. Sublessor or Lessor shall have the right to enter the Premises
for any purpose. Except in the event of an emergency, Sublessor or Lessor shall
provide reasonable advance notice of any entry into the Premises, which notice
may be given verbally. If reasonably necessary for the protection and safety of
Sublessee and its employees, Lessor shall have the right to perform repairs,
alterations or additions in the Premises, provided that Lessor shall use
reasonable efforts to minimize interference to Sublessee’s business operations.
Entry by Lessor hereunder shall not constitute a constructive eviction or
entitle Sublessee to any abatement or reduction of rent by reason thereof.
     9. ASSIGNMENT AND SUBLETTING. Sublessee shall not assign this Sublease or
further sublet all or any part of the Premises without first obtaining the
written consent of Sublessor, such consent being in Sublessor’s sole and
absolute discretion..
     10. TERMINATION OF MASTER LEASE. If the Master Lease terminates, this
Sublease shall terminate and the parties shall be relieved of any further
liability or obligation under this Sublease, provided however, that if the
Master Lease terminates as a result of a default or breach by Sublessor,
Sublessor shall use commercially reasonable efforts to obtain, or assist
Sublessee in obtaining, consent of the Lessor for continuation of Sublessee’s
occupancy of the Premises pursuant to the terms of a new lease or sublease
agreement, or the terms of this Sublease Agreement; and provided further that if

3



--------------------------------------------------------------------------------



 



the Master Lease terminates as a result of a default or breach by Sublessee,
then Sublessee shall be liable to Sublessor for the damages suffered by
Sublessor as a result of such termination, provided, however, that such damages
shall include only direct damages and no consequential damages of any kind.
Notwithstanding the foregoing, if the Master Lease gives Sublessor any right to
terminate the Master Lease in the event of the partial or total damage,
destruction, or condemnation of the Master Premises or the building or project
of which the Master Premises are a part, then the exercise of such right by
Sublessor shall not constitute a default or breach hereunder.
     11. SUBLESSOR’S OBLIGATIONS. Toucan agrees that Sublessee shall be entitled
to receive all services, utilities and repairs to be provided by Lessor to
Sublessor under the Master Lease with respect to the Premises. Sublessee shall
look solely to Lessor for all such services and utilities and shall not, under
any circumstances, seek or require Sublessor to perform any of such services or
provide any utilities, nor shall Sublessee make any claim upon Sublessor for any
damages which may arise by reason of Lessor’s default under the Master Lease.
Any condition resulting from a default by Lessor under the Master Lease (other
than a default caused by Sublessor) shall not constitute as between Sublessor
and Sublessee an eviction, actual or constructive, of Sublessee and no such
default shall excuse Sublessee from the performance or observance of any of its
obligations to be performed or observed under this Sublease, or entitle
Sublessee to receive any reduction in or abatement or offset of the Rent
provided for in this Sublease, except to the extent Sublessor receives an
abatement in its Rent under the Master Lease with respect to the Premises.
     12. DEFAULT BY SUBLESSEE. In the event Sublessee shall be in default of any
covenant of, or shall fail to honor any obligation under, this Sublease,
Sublessor, upon giving any required notice and subject to the right, if any, of
Sublessee to cure any such default within any applicable cure period, shall have
available to it against Sublessee all of the remedies available to Lessor under
the Master Lease in the event of a similar default on the part of Sublessor
thereunder or at law.
     13. ATTORNEYS’ FEES. In the event that Sublessor undertakes one or more
legal actions against the Sublessee with respect to any breach or breaches by
Sublessee of this Agreement including, without limitation, with respect to any
unpaid amounts arising out of or in connection with this Sublease, Sublessor
shall be entitled to recover all costs relating to such actions including,
without limitation, reasonable attorney’s fees.
     14. LIENS. Sublessee will not permit any mechanic’s liens or other liens to
be placed upon the Premises or Sublessee’s leasehold interest therein or the
Master Premises. In the event that any such lien does attach, Sublessee shall,
within ten (10) days of notice of the filing of said lien, discharge such lien.
     15. INDEMNITY AND WAIVER OF CLAIMS. Sublessee shall indemnify, defend and
hold Sublessor, its members, principals, beneficiaries, partners, officers,
directors, employees and agents, and the respective principals and members of
any such agents (collectively the “Sublessor Related Parties”) harmless from and
against all

4



--------------------------------------------------------------------------------



 



liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including, without limitation, attorney’s fees and other professional
fees (if and to the extent permitted by law) (collectively “Claims”), which may
be imposed upon, incurred by, or asserted against Sublessor or any of the
Sublessor Related Parties and arising directly or indirectly out of or in
connection with the use, occupancy or maintenance of the Premises by, through or
under Sublessee. In case any action or proceeding is brought against Sublessor
or any of the Sublessor Related Parties by reason of any of the foregoing,
Sublessee shall, at Sublessee’s sole cost and expense, resist and defend such
action or proceeding with counsel approved by Sublessor or, at Sublessor’s
option, reimburse Sublessor for the cost of any counsel retained directly by
Sublessor to defend and resist such action or proceeding.
     Sublessor and the Sublessor Related Parties shall not be liable for, and
Sublessee hereby waives, all claims for loss or damage to Sublessee’s business
or damage to person or property sustained by Sublessee or any person claiming
by, through or under Sublessee (collectively “Sublessee Related Parties”)
resulting from any accident or occurrence in, on or about the Premises or the
Building, including, without limitation, claims for loss, theft or damage
resulting from: (1) the Premises, Building or any equipment or appurtenances
becoming out of repair; (2) wind or weather; (3) any defect in or failure to
operate, for whatever reason, any sprinkler, heating or air conditioning
equipment, electric wiring, gas, water or steam pipes; (4) broken glass; (5) the
backing up of any sewer pipe or downspout; (6) the bursting, leaking or running
of any tank, water closet, drain or other pipe; (7) the escape of steam or
water; (8) water, snow or ice being upon or coming through the roof, skylight,
stairs, doorways, windows, walks or any other place upon or near the Building;
(9) the falling of any fixture, plaster, tile or other material; (10) any act,
omission or negligence of other tenants, licensees or any other persons or
occupants of the Building; or, (11) any other cause of any nature. To the
maximum extent permitted by law, Sublessee agrees to use and occupy the
Premises, and to use other portions of the Building as Sublessee is herein given
the right to use, at Sublessee’s own risk.
     16. SUBLESSEE’S INSURANCE. At all times commencing on and after the
Effective Date, Sublessee shall carry and maintain, at its sole cost and
expense:
          1. Commercial general liability insurance applicable to the Premises
and its appurtenances providing, on an occurrence basis, a minimum combined
single limit of at least three million dollars ($3,000,000.00), with a
contractual liability endorsement covering Sublessee’s indemnity obligations
under this Sublease.
          2. All risks of physical loss insurance written at replacement cost
value and with a replacement cost endorsement covering all of Sublessee’s
property in the Premises.
          3. Worker’s compensation insurance as required by the state in which
the Premises is located and in amounts as may be required by applicable statute,
and employer’s liability coverage of at least one million dollars
($1,000,000.00) per occurrence.

5



--------------------------------------------------------------------------------



 



          4. Whenever good business practice, in Sublessor’s reasonable
judgment, indicates the need for additional insurance coverage in connection
with the Premises or Sublessee’s use and occupancy thereof, Sublessee shall,
upon request, obtain such insurance at Sublessee’s expense and provide Sublessor
with evidence thereof.
     17. CASUALTY DAMAGE. If the Premises or any part thereof shall be damaged
by fire or other casualty, Sublessee shall give prompt written notice thereof to
Sublessor. Sublessor, in its sole discretion, may at its option terminate this
Sublease by notifying Sublessee of such termination within ninety (90) days
after the date of such casualty. Such termination shall be effective as of the
date of fire or casualty, with respect to any portion of the Premises that was
rendered untenantable, and the effective date of termination specified in
Sublessor’s notice, with respect to any portion of the Premises that remained
tenantable.
     18. HAZARDOUS MATERIALS. Sublessee shall not transport, use, store
maintain, generate, manufacture, handle, dispose, release, discharge, spill or
leak any hazardous materials, or permit a Sublessee Related Party to engage in
such activities, on or about the Building. However, the foregoing provision
shall not prohibit the transportation to and from, and use, storage, maintenance
and handling within, the Premises of substances customarily and lawfully used in
normal office use, but only to the extent that said substances are safely
transported, stored, used, and disposed.
     Sublessee shall immediately notify Sublessor of (i) any regulatory action
taken or threatened by any regulatory authority with respect to any hazardous
material on or from the Premises or the migration thereof from or to other
property, (ii) any demands or claims made or threatened by any entity relating
to any loss or injury claimed to have resulted from any hazardous material on or
from the Premises, (iii) any release, discharge, spill, leak, disposal or
transportation of any hazardous material on or from the Premises in violation of
this Article, and any damage, loss or injury to persons, property or business
resulting or claimed to have resulted therefrom, and (iv) any matters where
Sublessee is required by law to give a notice to any regulatory authority
respecting any hazardous materials on or from the Premises.
     Sublessee shall be solely responsible for all costs including, without
limitation, damages and remediation of any kind whatsoever related to any
violation of the provisions of this Article, including without limitation, any
release, discharge, spill or leak of any hazardous material.
     19. REMEDIES. Upon any default by Sublessee of any provision,
representation, obligation or undertaking in this Sublease, Sublessor shall have
the option to pursue any one or more of the following remedies without any
notice or demand whatsoever:
          1. Terminate this Sublease, in which event Sublessee shall immediately
surrender the Premises to Sublessor.

6



--------------------------------------------------------------------------------



 



          2. Enter upon and take possession of the Premises and expel or remove
Sublessee or any other entity that may be occupying said Premises, or any part
thereof, without having any civil or criminal liability therefore and without
terminating this Sublease. Sublessor shall not be responsible or liable for any
failure to re-let the Premises or any part thereof or for any failure to collect
any Rent due upon any such re-letting.
          3. Enter upon the Premises without having any civil or criminal
liability therefore, and do whatever Sublessee is obligated to do under the
terms of this Sublease, and Sublessee agrees to reimburse Sublessor on demand
for all reasonable costs and expenses that Sublessor may incur in thus effecting
compliance with Sublessee’s obligations under this Sublease.
          4. Sublessor may, at the expense and liability of Sublessee, alter or
change any or all locks or other devices controlling access to the Premises
without giving notice of any kind to Sublessee. Sublessor shall have no
obligation to grant Sublessee access to the Premises so long as Sublessee is in
default under the Sublease. Sublessee shall not be entitled to recover
possession of the Premises, terminate this Sublease, or recover any actual,
incidental, consequential, punitive, statutory or other damages or award of
attorneys’ fees. Sublessor may without notice, remove and store, at Sublessee’s
expense, any property belonging to Sublessee that remains in the Premises after
Sublessor has regained possession thereof, and may, after thirty (30) days
written notice to Sublessee, dispose of same.
          5. Terminate this Sublease, in which event, Sublessee shall
immediately surrender the Premises to Sublessor and pay to Sublessor the sum of:
(a) all Rent accrued hereunder through the date of termination, and, upon
Sublessor’s determination thereof, (b) an amount equal to the total Rent that
Sublessee would have been required to pay for the remainder of the Term
discounted to present value at the prime rate then in effect.
     Except as otherwise herein provided, no repossession or re-entering of the
Premises or any part thereof shall relieve Sublessee of its liabilities and
obligations hereunder, all of which shall survive such repossession or
re-entering. Notwithstanding any such repossession or re-entering by reason of
Sublessee’s default, Sublessee will pay to Sublessor the Rent required to be
paid by Sublessee pursuant to this Sublease.
     No right or other remedy herein conferred upon or reserved to Sublessor is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. Forbearance by Sublessor to enforce one or more of the remedies herein
provided upon Sublessee’s default shall not be deemed or construed to constitute
a waiver of such default or of any other or subsequent default.

7



--------------------------------------------------------------------------------



 



     20. AGENCY DISCLOSURE. Toucan and Sublessee each represent that they have
dealt with no real estate broker in connection with this transaction.
     21. LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SUBLEASE, THE LIABILITY OF SUBLESSOR TO SUBLESSEE SHALL BE LIMTED TO
SUBLESSOR’S INTEREST IN THE MASTER PREMISES, IT BEING INTENDED THAT NEITHER
SUBLESSOR NOR ANY MEMBER, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR OR AGENT OF
TOUCAN SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. UNDER NO
CIRCUMSTANCES SHALL SUBLESSOR OR ANY MEMBER, PARTNER, SHAREHOLDER, OFFICER,
DIRECTOR OR AGENT OF SUBLESSOR BE LIABLE FOR CONSEQUENTIAL OR SPECIAL DAMAGES OF
ANY KIND.
     22. ATTORNEYS’ FEES. In the event that Toucan retain counsel and/or
institutes any action against Sublessee for violation of or to enforce any of
the covenants or conditions of this Sublease, Sublessor shall be entitled to
receive from Sublessee all of Sublessor’s costs and expenses in connection
therewith, including, without limitation, reasonable attorney’s fees.
     23. SURRENDER OF PREMISES. At the expiration or earlier termination of this
Sublease or Sublessee’s right of possession hereunder, Sublessee shall remove
all Sublessee property from the Premises and surrender the Premises to
Sublessor, broom clean and in good order, condition and repair, ordinary wear
and tear excepted. If Sublessee fails to remove any of Sublessee’s property
within one (1) day after the termination of this Sublease or Sublessee’s right
to possession hereunder, Sublessor, at Sublessee’s sole cost and expense, shall
be entitled to remove and/or store such Sublessee’s property and Sublessor shall
in no event be responsible for the value, preservation or safekeeping thereof.
     24. COMMISSION. Sublessor and Sublessee each warrant that no entity is due
a commission with respect to this Agreement.
     25. NOTICES. Anything contained in any provision of this Sublease to the
contrary notwithstanding, Sublessee agrees, with respect to the Premises, to
comply with and remedy any default in this Sublease or the Master Lease which is
Sublessee’s obligation to cure, within the period allowed to Sublessor under the
Master Lease, even if such time period is shorter than the period otherwise
allowed therein due to the fact that notice of default from Sublessor to
Sublessee is given after the corresponding notice of default from Lessor to
Sublessor. Sublessor agrees to forward to Sublessee, promptly upon receipt
thereof by Sublessor, a copy of each notice, including notices of default,
received by Sublessor in its capacity as Tenant under the Master Lease.
Sublessee agrees to forward to Sublessor, promptly upon receipt thereof, copies
of any notices received by Sublessee from Lessor or from any governmental
authorities.

8



--------------------------------------------------------------------------------



 



     All notices and demands which may or are to be required or permitted to be
given by either party on the other hereunder shall be in writing, and shall be
sent by Certified United States Mail, return receipt required, or by nationally
recognized overnight courier service to the addresses herein below, or to such
other place as a party may from time to time designate in a notice to the other
party, or by fax transmission with confirmation receipt. A notice shall be
effective on actual delivery.
To Toucan:
Toucan Capital Fund II, LP
7600 Wisconsin Avenue
Seventh Floor
Bethesda, MD 20814
Attn: Linda F. Powers
To Sublessee:
Northwest Biotherapeutics, Inc.
7600 Wisconsin Avenue
Suite 750
Bethesda, MD 20814
Attn: Alton Boynton, Ph.D.
     26. COMPLIANCE. The parties hereto agree to comply with all applicable
federal, state and local laws, regulations, codes, ordinances and administrative
orders having jurisdiction over the parties, property or the subject matter of
this Agreement.
     27. NO WAIVER. Failure by Sublessor to enforce its rights with respect to
any one default shall not constitute a waiver of its rights with respect to that
default or any other or subsequent default.
     28. COMPLETE AGREEMENT. This Agreement sets forth the entire understanding
between the parties hereto relating to the subject matter hereof and cannot be
changed, modified, amended or terminated except by an instrument in writing
executed by both Recipient and Discloser. The headings and captions used herein
are inserted for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.
     29. GOVERNING LAW. The governing law applicable to this Sublease Agreement
shall be the same as applicable under the Office Lease Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the Effective Date
first written above.

9



--------------------------------------------------------------------------------



 



                      Sublessor: Toucan Capital Corp.   Sublessee: Northwest
Biotherapeutics, Inc.  
 
                    /s/ Scott Sanzone       /s/ Anthony P. Deasey              
   
By:
  Scott Sanzone       By:   Anthony P. Deasey    
Title:
  Principal       Title:   Senior Vice President and Chief Financial Officer    
 
  Toucan Capital Corporation           Northwest Biotherapeutics, Inc    

10



--------------------------------------------------------------------------------



 



Exhibit A
Sublease Premises

11



--------------------------------------------------------------------------------



 



Exhibit B
Rule and Regulations


12